Ragan, C.
In the district court of Kearney county the Nebraska Land, Stock-Growing & Investment Company brought this action in replevin for some live stock against the First National Bank of Minden and others. The trial resulted in a verdict and judgment in favor of the defendants below, and the stock company prosecutes here a petition in error.
We have carefully examined the pleadings, the evidence, and the instructions of the court and reached the conclusion that the record contains no error prejudicial to the parties complaining here. Indeed, the verdict and judgment returned and rendered are the only ones that could have been rightfully returned and rendered under the undisputed evidence in the case. The district court, when the plaintiff below rested its case, should have instructed the jury to return a verdict for the bank. The record presents no question of law, and the judgment of the district court is
Affirmed.